081Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on June 14, 2022  has been entered. 
Claims 46-48 and 51-55 are currently pending. No claim was amended, canceled or newly added by Applicants’ amendment filed on June 14, 2022.
The examiner has previously acknowledged a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,406,177.  Additionally, the examiner has previously acknowledged receiving a Declaration under 37 C.F.R. § 1.131 executed by Drs. Nicholas Restifo and Douglas Palmer (the Restifo Decl.) and filed on September 9, 2021.

The examiner acknowledges receiving a Declaration under 37 C.F.R. § 1.132 executed by Dr. Thomas Henley (the Henley Decl.) and filed on June 14, 2022.
Therefore, claims 46-48 and 51-55 are under examination to which the following grounds of rejection are applicable.
Priority
This Application claims priority as a CON of 16/786,013 filed on 02/10/2020, now abandoned, which is a CON of 15/256,086 filed on 09/02/2016, a notice of allowance was issued on 3/19/2021, which is a CON of 15/224,159 filed on 07/29/2016, now abandoned. 
This application is claiming the benefit under 35 U.S.C. 119(e) of prior-filed provisional applications US 62/199,905, filing date 2015/07/31; US 62/232,983 filing date 2015/09/25; US 62/286,206 2016/01/22; US 62/295,670 filing date 2016/02/16; US 62/330,464 filing date 2016/05/02 and US 62/360,245 filing date 2016/07/08. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, 62/199,905, filed July 31, 2015 and  62/232,983, filed September 25, 2015 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Provisional Applications 62/199,905, filed July 31, 2015 and 62/232,983, filed September 25, 2015 disclose disruption of at least one endogenous immunological checkpoint gene can be selected from the group consisting of A2AR, B7-H3, B7-H4, BTLA, CTLA-4, IDO, KIR, LAG3, PD-1, TIM-3, and VISTA. Nowhere do these provisional applications teach or suggest alteration of a Cytokine Inducible SH2 Containing Protein (CISH) gene. 
Thus, the claims presently pending in the current application are afforded priority to Provisional Applications U.S. Provisional Application 62/286,206, filed January 22, 2016, which discloses disrupting the CISH gene. 
Thus, the earliest possible priority for the instant application is January 22, 2016. If Applicant believes the earlier applications provide support for this disclosure, Applicant should point out such support by page and line number in the reply to this Action.

Response to arguments
Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112(a)
Claims 46-48 and 51-55 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The claims, when given the broadest possible interpretation, encompass a method for treating a cancer to produce a therapeutic effect in any cancer bearing human subject, said method comprising administration to said human subject a pharmaceutical composition comprising a population of genetically modified human natural killer (NK) comprising a genetic disruption in an endogenous CISH gene that suppresses or eliminates expression of a CISH protein encoded by said CISH gene.
		Thereby, specific issues including: treatment of complex multifactorial cancer disorders by disrupting expression of an endogenous CISH gene in Natural Killer cells to knockout said CISH gene to suppress or eliminate CISH protein expression and administration to a human cancer patient of said  population of CISH knockout NK cells to treat a cancer have to be examined and considered for patentability regarding the broadly claimed methods. The cancer-bearing human could be reasonably construed as bearing a tumor cancer (e.g., breast tumor, ovarian tumor, pancreatic tumor, colon tumor, brain tumor, liver tumor, stomach tumor) or a non-tumor cancer like leukemia. The detail of the disclosure provided by the Applicant, in view of the prior Art must encompass a wide area of knowledge to enable one of ordinary skill in the art at the time the invention was made to practice the claimed invention without undue experimentation. However, as it will be discussed below this undue experimentation has not been overcame by the as-filed application.
A major embodiment of the instant invention is the treatment of cancer using chimaeric antigen receptor (CAR)-based immunotherapy. The instant application discloses engineered T cells comprising engineered T Cell Receptors (TCRs) sequences and a disruption in a CISH gene sequence or other checkpoints inhibitors (paragraphs [0047]-[0048]; [0050]). In preferred embodiments a transgene encoding the TCR gene can be inserted into the disrupted endogenous inhibitory checkpoint CISH gene (paragraph [0298]).  Moreover, the specification teaches “a method of treating a subject in need thereof, comprising collecting lymphocyte cells from a human; genetically modifying lymphocyte cells ex vivo by contacting a ribonuclease capable of knocking out PD-1 protein function by inducing a double strand break in a specific target region of genomic DNA … administering to a subject a population of PD-1 knockout T cells, wherein PD-1 knockout T cells are suitable for administration to a patient.”(paragraph [0051]). The Specification discloses that “Peripheral blood lymphocytes can comprise T cells, NK cells, B cell, or any combinations thereof.” (paragraph [0181]) and discloses NK cells transfected with CAR (paragraph [0246]).
However, the specification is silent about methods where efficient  genomic disruption of the CISH gene in NK to generate a functional population of CISH knockout NK cells having suppressed or eliminated expression of the CISH protein is used for administration to a human subject having cancer  and does not provide any in vitro data on the cytotoxic activity of CISH knockout NK cells relative to control NK cells comprising a wild type CISH gene and their ability to lyse human tumor cell lines, e.g,  breast tumor, ovarian tumor, pancreatic tumor and others. Moreover, the specification does not provide any in vivo antitumor effect of CISH knockout NK cells in  human xenografts models of predictive value for treating a human subject that has cancer. There are not in vivo human examples that would indicate enablement of the claimed population of CISH knockout NK cells, e.g,  treatment of a solid tumor in a patient targeted by the pharmaceutical composition comprising CISH knockout NK cells.
		Before the effective filing date of the claimed invention, immunotherapeutic
approaches, either in the form of monoclonal antibodies (mAbs) or engineered T cells to treat typically leukemias and melanoma were known in the art. For instance, June et al., (25 March 2015; Sci. Transl. Med., 7  pp, 1-8; of record) is a review paper describing chimeric antigen receptor (CAR) and T cell receptor (TCR) engineered T cells for adoptive immunotherapy (page 2; Figure 1 and page 2, Table 1). However,  before the effective filing date of the instant application cancer treatment with genetically engineered natural killer cells comprising a disruption of a CISH gene sequence was not routine or well known, as evidenced by the teachings of June. The unpredictably of CAR+ T cells -based immunotherapy to treat any cancer is further highlighted by Rotolo et al. (8 March 2016; British Journal of Haematology, 2016, 173, 350–364; of record). Rotolo et al., is a review paper disclosing the challenges in targeting tumours with CAR engineered T cells, which requires, for example, expression of a target antigen on the cell surface in a homogeneous and tumour-specific manner (page 352; col. 2, last paragraph). Even in the case of treatment of multiple myeloma with CD38-specific CAR T cells, variable degrees of on-target, off-tumour CAR-mediated cytotoxicity have been described against CD38+ mature monocytes, natural killer (NK), B and T cells (page 353; col. 2). Like June, Rotolo et al., is silent about cancer treatment with engineered natural killer cells comprising a disruption of a CISH gene sequence. Indeed, prior art by the inventors, Palmer et al., (2015; The Journal of Experimental Medicine, pp.  2095-2113; of record IDS filed 09/08/2016) discloses knocked down CISH expression in WT CD8+ T cells, regulation of antigen receptor signaling in CD8+ cells and CISH inhibition of CD8+ T cells against tumors. Palmer et al., provides support for the first time of Cish as an intrinsic TCR checkpoint-inhibitor with therapeutic potential and found that the deletion or knock-down of Cish using a shRNA-encoding retrovirus significantly enhanced CD8+ T cell functionality and in vivo tumor killing (page 2108; col. 2). However, Palmer et al., does not teach how the loss of CISH expression affects NK cell–mediated tumor immunity in cancer immunotherapies. While both CD8+ T cells and NK cells are lymphocytes, the structure and function of CD8+ T cells and NK cells is different in a  process called 'cancer immunosurveillance' (Cheng et al., 2013; Molecular Immunology; pp. 230-252; of record IDS filed on  6/14/2022). Cheng et al., describe the different mechanisms of  'cancer immunosurveillance', while innate immune cells such as  natural killer (NK) cells mediate immediate, short-lived responses by releasing cytokines that directly lyse tumor cells or capture debris from dead tumor cells, adaptive immune cells, including T cells, mediate long-lived, antigen-specific responses and effective memory (page 230). The practitioner in the art would readily understand that the a genomic disruption of a CISH gene with  suppression of the encoded gene product in CD8+ T cells will lead to distinct CDS+ T-cell responses and cytotoxic activity of NK cell. The prior art has identified some functions  associated with Cish deletion in CISH-defective mice. For instances, the prior art of Yang et al., (Nature Immunology pp. 732-741; of record) teaches CISH-defective mice that develop airway inflammation. Yang et al., also teaches that Cish deletion augments IL-4 and IL-9 signaling in CD4+ T cells (page 5). The applicant is on record as stating that the ordinary artisan would have had no reason to expect that function of CD4+ T cells in an allergic response would lead to the development of pharmaceutical compositions for treating cancer (page 8-9 of Applicants’ remarks filed on 11/24/2021). Moreover, the applicant is on record as asserting, “one of skill in the art seeking to provide a novel pharmaceutical composition for treating cancer would be dissuaded, based on Yang's teachings, from knocking out CISH in human NK cells for pharmaceutical use because doing so would be expected to have severe adverse consequences in a patient upon administration of said immune cells. This amounts to a teaching away of a CISH-disrupted immune cell for treating cancer.” [emphasis added]. Indeed, post-filing art by Delconte et al., (July 2016; Nature Immunology; pp. 816–824; of record ), provides for the first time a functional role for CISH in NK cells as a potent checkpoint inhibitor and suggests possibilities for new cancer immunotherapies directed at blocking CISH function (abstract). Furthermore, Delconte et al., stablishes a correlation between disruption of the Cish gene in NK cells and enhanced efficiency in killing melanoma cells (page 816; col. 1). 
		The specification is silent about a population of CISH knockout NK cells and does not provide any in vitro human tumor cell lines and human xenografts models treated with CISH knockout NK cells of predictive value of treating any cancer. At the effective filing date of the present application, the prior art did not provide such guidance, thus it is incumbent upon the instant specification to do so. In the absence of such guidance provided by the instant specification and given the state and unpredictability of the relevant art, it would have required undue experimentation for one skilled in the art to make and use the instant broadly claimed invention.
Response to Applicants’ Arguments as they apply to rejection of claims 46-48 and 51-55 under 35 USC § 112 (a) 
		At pages 4-9 of the remarks filed on 6/14/2022, Applicants essentially argue that: 1) claim 1 only includes a single step- the step of administering, 2)  the  statement by the Office at page 4 of the action filed on 3/14/2022, and “in particular the Office's assertion that the claims "encompass a method for treating a cancer to produce a therapeutic effect in any cancer bearing human subject," is inconsistent with the rules set forth in the MPEP governing the examination of claims in an application, as it imparts limitations into the claims that simply do not exist. Nowhere in the claim is there a recitation of "a method for treating cancer." Instead, Claim 46 is simply a method of administering a composition to a human subject.”,  3) “As set forth in the MPEP, "[a]lthough a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into
the claims." MPEP 2173.05 (citing In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975) for the proposition that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.);…. Accordingly, it is imperative here that the Office follow the applicable rules set forth in the MPEP and examine the claims as they are actually presented by Applicants.”, 4), “the Declaration of Dr. Thomas Henley, which confirms that the skilled artisan, having the benefit of the present application's disclosure, would be able to make and use a composition comprising an NK cell with a genomic disruption in a CISH gene and administer the composition to a human subject.” 5) “Notably, Dr. Henley goes beyond what is required here and confirms, based on his personal experience and knowledge of the state of the art at the time the present application was filed, that the skilled artisan would have a reasonable expectation that the claimed embodiments would treat cancer. See Dec. of T. Henley at paragraphs 22-26.”, 6) “the Office has not provided any evidence to suggest that the present application is not enabling for the step of administering as set forth in the claims, and therefore has not rebutted the presumption that the pending claims are enabled.” 7) “the Office's repeated assertion that the pending claims require undue experimentation and therefore fail to fulfill the enablement requirement is yet another misapplication of the requirement that the Office actually examine the claims that are pending before it, and not improperly read limitations into the claims that are not present.” and 8) “Office Action at Pg. 4-5. This statement by the Office results from an improper "reading-in" of the limitation "a method of treating cancer" or "a method for the treatment of complex multifactorial cancer disorders," and as set forth above, is the consequence of an improper construction of Claim 46 by the Office, which only recites "administering." The Office also does this when, in rejecting Claim 46, it states "[a] major embodiment of the instant invention is the treatment of cancer using chimaeric [sic] antigen receptor (CAR)-based immunotherapy." Office Action at Pg. 5. Again, the concept of treating cancer using CAR-based immunotherapy is simply not recited in Claim 46.” 9), Dr. Henley confirms that even under the Office's interpretation of the claims, the claims are fully enabled for treating a wide array of divergent cancers without undue experimentation. See, e.g., Dec. of T. Henley at paragraphs  24-25 (citing Cheng, et al., Cell Mal Immunol 10, 230-252 (2013) and Miller, et al., Blood 15;105(8):3051-7 (2005); cited in IDS filed herewith). For instance, Dr. Henley cites Cheng, et al. (2013) to prove that at the time the present application was filed, NK cells were known "to treat a wide variety of solid tumors and liquid cancers and were actively administered to human subjects in clinical trials for the same, and the protocols and methods for these trial[s] were all well described." Id. at paragraph  24.” and 10) “Dr. Henley's conclusion that the claimed embodiments were enabled for treating cancer at the time the application was filed is also based, in part, on (i) the present application's disclosure that "CISH is involved in negatively regulating cytokines" and "disrupting CISH in any immune cell would increase cytokine production and subsequent killing of cancer cells," id. paragraph 14; (ii) that disrupting CISH in a TIL "can increase infiltration of an engineered cell into antigen-relevant tumors," id. at paragraphs 15; 18; (iii) that a TIL can be a NK cell, id. at paragraph 19; and (iv) his personal knowledge "of the nature and characteristics of NK cells, which can recognize and kill a variety of target cells, including virally infected cells and tumor cells." Id. at paragraph  26.” Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1), 2), 3), 6), 7)  and 8), in relation to claim interpretation, the office in broadly interpreting the claimed methods as methods of treating a human subject having cancer. The rejection of claims 46-48 and 51-55 is made on the basis of the limitation of “a pharmaceutical composition” and a method of gene therapy comprising administration of said pharmaceutical composition comprising genetically modified NK cells  to a human subject having cancer. In relation to the recitation of a “pharmaceutical composition”, the specification states at paragraph [0450] “The compositions described throughout can be formulation into a pharmaceutical medicament and be used to treat a human or mammal, in need thereof, diagnosed with a disease, e.g., cancer. These medicaments can be co-administered with one or more T cells (e.g., engineered T cells) to a human or mammal, together with one or more chemotherapeutic agent or chemotherapeutic compound.” Furthermore, the specification teaches that claimed methods are new opportunities for treating any type of cancer within a patient, infections, autoimmune disorders, or graft-versus-host disease (GVHD) in a subject in need thereof. (paragraph [0005], [0009][0015][0045][0051][0053][0168][0457] [0463]). Accordingly, the examiner has broadly but reasonably interpreted the claims methods comprising administration of a  pharmaceutical composition as having a “therapeutic effect” in the treatment of cancer, including cure or amelioration of symptoms of cancer. However, the claimed invention is not enabling for therapeutic effects of a pharmaceutical composition that is administered to a human subject having cancer.  This is because, although the claimed methods are not limited to any particular application requiring any particular therapeutic effect by administration of said pharmaceutical composition locally or intravenously, with regard to claim breadth, the standard under 35 USC § 112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the enabled scope of the claims, the teachings of the specification are to be taken into account because the claims are to be given the broadest reasonable interpretation that is consistent with the specification. As such, the broadest reasonable interpretation of the claimed invention encompasses a method for administering, e.g, locally or intravenously, to a subject having cancer, a pharmaceutical composition comprising genetically modified human NK cells and a pharmaceutically acceptable carrier suitable for administration to said subject  to achieve a therapeutic effect such as cure or amelioration of a cancer, prevention of graft vs. host, cure of an autoimmune disease, or protection of a viral infection, see paragraphs [0045][0457][0458]-[0460] for contemplated treatments of cell-based therapies. According to the MPEP § 2111 et seq. “The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation.”  Furthermore, the applicant has previously interpreted the claimed methods comprising pharmaceutical compositions as methods for treating cancer when the applicant rebutted the claim rejection in the action filed on 10/07/2021. For instance, the applicant is on record as stating that the ordinary artisan would have had no reason to expect that function of CD4+ T cells in an allergic response would lead to the development of pharmaceutical compositions for treating cancer [emphasis added] (page 8-9 of Applicants’ remarks filed on 11/24/2021). Moreover, the applicant is on record as asserting, “one of skill in the art seeking to provide a novel pharmaceutical composition for treating cancer would be dissuaded, based on Yang's teachings, from knocking out CISH in human NK cells for pharmaceutical use because doing so would be expected to have severe adverse consequences in a patient upon administration of said immune cells. This amounts to a teaching away of a CISH-disrupted immune cell for treating cancer.”[emphasis added]. In contrast, to applicants’ remarks filed on 6/14/2022, the instant issue of enablement is not whether the pharmaceutical composition can be administered locally or intravenously, or whether NK cells comprise a disruption in a CISH gene but rather whether the scope of the patent protection sought by the Applicant as defined by the currently claims correlates with the scope of enabling disclosure set forth in the specification. As stated in the paragraphs above, the specification is silent about a population of CISH knockout NK cells and does not provide any in vitro data on the cytotoxic activity of CISH knockout NK cells relative to control NK cells and their ability to lyse human tumor cell lines. Moreover, the specification does not provide any in vivo antitumor efficacy of CISH knockout NK cells in human xenografts models of predictive value for treating a human subject having cancer. The analysis of the claimed scope above stands, and thus the specification must teach how to make and use a scope that is commensurate with the claims.  MPEP 2164.01(c) states: “When a compound or composition claim is limited by a particular use, enablement of that claim should be evaluated based on that limitation. See In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991).” Furthermore, as the only utility contemplated for the claimed pharmaceutical composition and pharmaceutical acceptable carrier  is therapeutic, enablement for the claims requires the disclosure of an enabled therapeutic use for the claimed compositions. 
	Regarding 4), 5),  and 9), paragraph 24 of the Henley Decl. refers to the art of Cheng, et al.(2013, NK cell-based immunotherapy for malignant diseases. Cell Mol Immunol pp. 230-252). Table 3 of Cheng cited by the Henley Decl. discloses  NK cells used in different Phases of clinical trials to treat cancer. However, in relation to the clinical trials of Table 3, Cheng et al.,  states,
 “ Based on these studies, a clinical study was initiated in metastatic cancer patients who were adoptively transferred with autologous, in vitro-activated NK cells. While reinfusion of activated autologous NK cells was found to be safe with no negative side effects in metastatic colorectal cancer, non-small cell lung cancer, metastatic melanoma or renal cell carcinoma patients, no significant clinical responses were observed. Adoptively transferred NK cells persisted in the peripheral circulation for at least 1 week, but they expressed significantly lower levels of the key activating receptors, such as NKG2D, and showed weak ability to kill tumor cells. Additional studies in patients with lower tumor burden, or adoptive NK cell transfer coadministered with an mAb or cytokine, deserve evaluation. The phase I clinical trials in in breast cancer, glioma, squamous cell lung cancer, pancreatic cancer, hepatocellular cancer, colon cancer or prostate cancer patients have since been suspended (www.clincaltrial.gov).” [emphasis added] (page 240, col. 2, last paragraph). 

Thus, Cheng et al., statement clearly highlights the unpredictability of clinical trials of NK cell-mediated tumor immunotherapy. Furthermore, Cheng does not teach that CISH is a checkpoint inhibitor at all, let alone a check point gene, that when disrupted in human NK cells, is useful as a pharmaceutical composition (see page 9 of Applicants’ remarks filed on 11/24/2021; first paragraph). Cheng does teach any clinical trial with CISH knockout NK cells having suppressed or eliminated expression of the CISH protein. In relation to paragraph 25 of the Henley Decl. this paragraphs states, “clinical trials in cancer patients to investigate the safety and anti-tumor potential of NK cells were underway since 2005, with data identifying a feasible and safe method for NK cell delivery to patients and evidence of clinical efficacy. Blood,  pp, 3051-7 (2005)’. However, a review of the Miller’s publication (Blood, 2005; pp. 3051-3057)   reveals only successful adoptive transfer of haploidentical NK cells that are able to expand in vivo. Miller’s publication is silent about genetically modified NK cells and NK cell-mediated tumor immunotherapy. Furthermore, Miller does not teach that CISH is a checkpoint inhibitor at all, let alone a check point gene, that when disrupted in human NK cells, is useful as a pharmaceutical composition (see page 9 of Applicants’ remarks filed on 11/24/2021; first paragraph). Therefore, both the Cheng’s publication and Miller’s publication fail to enable the instantly claimed method comprising administering genetically engineered NK cells to a human subject having cancer. As set forth in the paragraph above, before the effective filing date of the claimed invention, the art of record provides support for the generation of genetically CAR-modified T cells to redirect the specificity of autologous T cells against lymphoid leukemia and lymphoma and other tumor cancers, as evidenced by the cited art of June, Rotolo and Palmer. However, methods comprising administration of CAR-modified NK cells for immunotherapy, including CISH knockout NK cells was unpredictable because the prior art does not teach that CISH was a checkpoint gene in NK cells and its role in NK cell-based cancer immunotherapy.  In fact, post-filing art by Delconte et al., (July 2016; Nature Immunology; pp. 816–824 ), discloses for the first time a functional role for CISH in NK cells as a potent checkpoint inhibitor and suggests possibilities for new cancer immunotherapies directed at blocking CIS function (abstract). The Delconte’ s publication has been unrebutted by applicant. Furthermore, Delconte et al., stablishes a correlation between disruption of the Cish gene in NK cells and enhanced efficiency in killing melanoma cells (page 816; col. 1). 
		Regarding 10), (i) Paragraph [00297], cited at paragraph 14 of the Henley Decl.  states: 
“CISH can be involved in negative regulation of cytokines that signal through the JAK-STAT5 pathway such as erythropoietin, prolactin or interleukin 3 (IL-3) receptor. A gene can inhibit STAT5 trans-activation by suppressing its tyrosine phosphorylation. CISH family members are known to be cytokine-inducible negative regulators of cytokine signaling Expression of a gene can be induced by IL2, IL3, GM-CSF or EPO in hematopoietic cells.”

		Based on the citation of paragraph [00297], the Henley Decl.  concludes “Because of this, I would expect that disrupting CISH in any immune cell would increase cytokine production and subsequent killing of cancer cells”. However, there is not evidenced provided that a CISH disruption in any immune cell  by increasing cytokine production kills cancer cells, let alone how inhibition of negative regulation of cytokines that signal through the JAK-STAT5 pathway in NK cells kills cancer cells. Given that cytokines are a broad and loose category of small proteins with different structure and function where cytokines enhance or inhibit the action of other cytokines in complex ways (Cytokine - Wikipedia Page 1 of 9; downloaded 6/29/2022), there is no evidence of record that all cytokines mediate tumor and metastatic activity and that inhibition of CISH expression in NK cells can effect cytokine’s anti-tumor and anti-metastatic activity to kill cancer cells. 
		Regarding 10 (ii)(iii), the fact that: (i) paragraph 15 of the Henley Decl. refers to paragraph [00297] of the published publication which states, “"a gene to be targeted can increase infiltration of an engineered cell into antigen-relevant tumors when disrupted. In some cases, a gene to be targeted can be CISH.",  (ii) example 10 describes genomic engineering of TIL to knock out the CISH gene by electroporation with a CRISPR system, and (iii) “a TIL can be a T cell, B cell, monocyte, natural killer cell, or any combination thereof” (paragraph 00188]) is not disputed.  However, the instant issue of enablement  is not whether a CISH gene can be knock down in NK cells but whether the claims are enabling for therapeutic effects of a pharmaceutical composition and a pharmaceutically acceptable carrier that is administered to a human subject having cancer.  As the Henley Decl. alleges in paragraph 27,  NK cells can recognize and kill a variety of target cells, including virally infected cells and tumor cells. However, as discussed above, and for the reasons of record, the disclosure provided by the applicant and supported by prior art of record amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to make and use the claimed pharmaceutical composition to treat tumor cells in a subject having a tumor because applicant does not provide sufficient guidance to make and use the claimed method commensurate with the claims.  Thus, to the extent the claims fail to recite distinguishing features commensurate in scope with the claimed invention and with the level of guidance presented, the claims are not considered enabled.
All the issues with the current claim language have been addressed. The examiner does not see any way to advance prosecution if Applicants intend to maintain the same claim limitations. 
Conclusion
Claims 46-48 and 51-55 are rejected.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085. The examiner can normally be reached 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA G LEAVITT/Primary Examiner, Art Unit 1633